DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “predetermined minimum metal pitch (MMP)” recited in independent claims 1, 10 and 17 renders indefinite as to what distance size is considered as “minimum” metal pitch.  Does it refer to “36nm”, “38nm” or “40nm”, for example?   Note that the written disclosure of the current invention did not clearly define the size of the “minimum metal pitch.”   
	Although the written disclosure of the current invention did mention that the “minimum metal pitch” is equal to “the distances between any neighboring two of the M1 metal tracks 112a, 112b, 112c, 112d, and 112e”, the disclosure also admitted that “different technology nodes (e.g. 12nm, 10nm, and 7nm) have different MMPs” (para [0021]).   In other words, as the semiconductor technology progresses in more advanced, the “minimum metal pitch” may refer to a smaller size as compared to the current technology.  Therefore what size is the “minimum metal pitch” in the current invention?   The Applicant is invited to clarify the issues in the subsequent correspondence.
	Claims 2-9, 11-16 and 18-20 are also rejected for the same reason as that of claims 1, 10 and 17, as they are dependent from claims 1, 10 and 17, respectively, and thus inherit the same deficiency as that of claims 1, 10 and 17.
	Claim 20 recites the limitation "the power connecting cell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	Claim 15
Claim 11
15. The cell assembly of claim 10, wherein the first intermediate gate connection metal track is over a boundary line between the cell and a second neighboring cell of the cell in a second direction perpendicular to the first direction.
11. The cell assembly of claim 10, 
wherein the first intermediate gate connection metal track is over a boundary line between the cell and a second neighboring cell of the cell in a second direction perpendicular to the first direction.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of U.S. Patent No. 11,315,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fully encompasses the scope of the current application, regardless of the obvious variation in claimed language.
Current Application
US 11,315,874
1. A cell on an integrated circuit, comprising: 
*  a fin structure; 
*  an intermediate fin structure connection metal track disposed in an intermediate fin structure connection metal layer above the fin structure, the intermediate fin structure connection metal track being connected to the fin structure; 
*  a first intermediate gate connection metal track disposed in an intermediate gate connection metal layer above the intermediate fin structure connection metal layer, the first intermediate gate connection metal track being connected to the intermediate fin structure connection metal track, wherein a first power supply terminal is connected to the first intermediate gate connection metal track; and 
*  a plurality of metal tracks disposed in a first metal (M1) layer above the intermediate gate connection metal layer, wherein the plurality of metal tracks are parallel to each other and extend in a first direction, wherein the cell has a cell height in a second direction perpendicular to the first direction, wherein up to five metal tracks of the plurality of metal tracks fit into the cell height while complying with a predetermined minimum metal pitch (MMP).
1. A cell on an integrated circuit, comprising:
*  a fin structure; 
*  an intermediate fin structure connection metal track disposed in an intermediate fin structure connection metal layer above the fin structure, the intermediate fin structure connection metal track being connected to the fin structure; and 
*  a first intermediate gate connection metal track disposed in an intermediate gate connection metal layer above the intermediate fin structure connection metal layer, the first intermediate gate connection metal track being connected to the intermediate fin structure connection metal track, wherein a first power supply terminal is connected to the first intermediate gate connection metal track, wherein the first intermediate gate connection metal track extends in a first direction, and wherein the first intermediate gate connection metal track extends outside the cell and is connected to a power connecting cell, the power connecting cell being a first neighboring cell of the cell in the first direction.
2. The cell of claim 1, further comprising: a plurality of metal tracks disposed in a first metal (M1) layer above the intermediate gate connection metal layer, wherein no power supply terminal is connected to the plurality of metal tracks.
3. The cell of claim 2, wherein the plurality of metal tracks are parallel to each other and extend in a first direction.
4. The cell of claim 3, wherein the cell has a cell height in a second direction perpendicular to the first direction, the plurality of metal tracks includes five metal tracks configured to fit into the cell height while complying with a predetermined minimum metal pitch (MMP).


10. A cell assembly on an integrated circuit, comprising: 
*  a power connecting cell providing a first power supply terminal; 
*  a cell, the power connecting cell being a first neighboring cell of the cell in a first direction, wherein the cell further comprises: 
  --  a fin structure; and 
  --  an intermediate fin structure connection metal track disposed in an intermediate fin structure connection metal layer above the fin structure, the intermediate fin structure connection metal track being connected to the fin structure; 
*  a first intermediate gate connection metal track extending in the first direction and disposed in an intermediate gate connection metal layer above the intermediate fin structure connection metal layer, wherein the first intermediate gate connection metal track is connected to the intermediate fin structure connection metal track in the cell and connected to the first power supply terminal in the power connecting cell; and *  a plurality of metal tracks disposed in a first metal (M1) layer above the intermediate gate connection metal layer, wherein the plurality of metal tracks are parallel to each other and extend in the first direction, wherein the cell has a cell height in a second direction perpendicular to the first direction, wherein up to five metal tracks of the plurality of metal tracks fit into the cell height while complying with a predetermined minimum metal pitch (MMP).
 12. A cell assembly on an integrated circuit, comprising: 
*  a power connecting cell providing a first power supply terminal; 
*  a cell, the power connecting cell being a first neighboring cell of the cell in a first direction, wherein the cell further comprises: 
  --  a fin structure; and 
  --  an intermediate fin structure connection metal track disposed in an intermediate fin structure connection metal layer above the fin structure, the intermediate fin structure connection metal track being connected to the fin structure; and 
*  a first intermediate gate connection metal track extending in the first direction and disposed in an intermediate gate connection metal layer above the intermediate fin structure connection metal layer, wherein the first intermediate gate connection metal track is connected to the intermediate fin structure connection metal track in the cell and connected to the first power supply terminal in the power connecting cell, and wherein the first intermediate gate connection metal track is over a boundary line between the cell and a second neighboring cell of the cell in a second direction perpendicular to the first direction.
13. The cell assembly of claim 12, wherein the cell further comprises: a plurality of metal tracks disposed in a first metal (M1) layer above the intermediate gate connection metal layer, wherein no power supply terminal is connected to the plurality of metal tracks.
14. The cell assembly of claim 13, wherein the plurality of metal tracks are parallel to each other and extend in the first direction.
15. The cell assembly of claim 14, wherein the cell and the power connecting cell both have a cell height in a second direction perpendicular to the first direction, the plurality of metal tracks include five metal tracks configured to fit into the cell height while complying with a predetermined minimum metal pitch (MMP).



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	In re claim 1, the closest prior art of record, Narita (US 2016/0064373), in Fig. 6 and corresponding text, teaches a cell on an integrated circuit, comprising:
a fin structure 130 ([0031]);
an intermediate fin structure connection metal track 128 (i.e. a metal strip contact wiring layer 128, [0026], [0027], acting as the intermediate fin structure connection metal track) disposed in an intermediate fin structure connection metal layer above the fin structure 130, the intermediate fin structure connection metal track 128 being connected to the fin structure 130; and
a first intermediate gate connection metal track 161 (i.e. a metal layer, [0075]) disposed in an intermediate gate connection metal layer 161 above the intermediate fin structure connection metal layer 128, the first intermediate gate connection metal track 161 being connected to the intermediate fin structure connection metal track 128, wherein a first power supply terminal is connected to the first intermediate  gate connection metal track 161 (i.e. a power supply terminal VCC, [0075], is connected to a pad VP#, which is electrically connected to the first intermediate  gate connection metal track 161); and 
a plurality of metal tracks 143 and 171 ([0086], [0087]) disposed in a first metal (Ml) layer above the first intermediate gate connection metal layer 161.

    PNG
    media_image1.png
    357
    665
    media_image1.png
    Greyscale


	By comparison, Narita failed to teach that the cell has a cell height in a second direction perpendicular to the first direction, wherein up to five metal tracks of the plurality of metal tracks fit into the cell height.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 13, 2022



/HSIEN MING LEE/